DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

3.        	In the applicant’s submission, claims 1 and 13 were amended. Accordingly, claims 1-13 are pending and being examined. Claims 1 and 13 are independent form.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 2019/0055019, hereinafter “Myslinski”) in view of Cuban et al (US 2018/0259960, hereinafter “Cuban”). 

Regarding claim 1, Myslinski discloses a computer implemented method of increasing reliability of face recognition in analysis of images captured by drone mounted imaging sensors (the drone security system (DSS); see fig.25), comprising: recognizing a target person in at least one iteration comprising (“the drone 2504 is able to fly around to multiple locations to locate the burglar and also is able to track and follow the burglar”; see para.222, lines 25-31): identifying at least one positioning property of the target person based on analysis of at least one image captured (“the drone 2504 takes multiple pictures from multiple angles” “using facial recognition and a police database, the drone 2504 is able to identify a known felon”; see para.222 lines 51-59) by at least one imaging sensor mounted on a drone  operated to approach the target person (wherein the cameras 1906 coupled with the drone 1900; see fig.19 and para.190 lines 3-13), instructing the drone to adjust its position to an optimal facial image capturing position selected based on the at least one positioning property (“the drone 2504 takes multiple pictures from multiple angles”, “using facial recognition and a police database, the drone 2504 is able to identify a known felon”; see para.222 lines 51-59), receiving at least one facial image of the target person captured by the at least one imaging sensor while the drone is located at the optimal facial image capturing position, and outputting the face classification for use by at least one face recognition based system (“the drone 2504 is able to fly around to multiple locations to locate the burglar and also is able to track and follow the burglar”; see para.222, lines 25-31); “the drone 2504 takes multiple pictures from multiple angles”, “using facial recognition and a police database, the drone 2504 is able to identify a known felon”; see para.222 lines 25-59).

Myslinski does not explicitly disclose, “receiving a face classification associated with a probability score from at least one machine learning model trained to recognize the target person which is applied to the at least one facial image, calculating an updated aggregated probability score by accumulating the probability score received in a current iteration of the at least one iteration to an aggregated score calculated before said current iteration such that in each iteration said aggregated probability score is increased by an amount of said probability score received in the current iteration, and initiating another iteration in case the aggregated probability score does not exceed a certain threshold; and outputting the face classification for use by at least one face recognition based system.” as recited in the claim. 

However, in the same field of endeavor, i.e., in the field of object recognition by an unmanned aerial vehicle (UAV/drone), Cuban teaches: “receiving a face classification associated with a probability score from at least one machine learning model trained to recognize the target person which is applied to the at least one facial image (a drone that receives the first image data to determine whether the objects (such as a human and a vehicle shown figs.3B-3D) in the image data are identifiable; see figs.3B-3D. “In some embodiments the drone may first analyze the data to determine whether the information obtained for the area meets a minimum confidence threshold, such that the objects are being identified with an acceptable level of accuracy. “ see fig,5A and para.37 lines 9-13), calculating an updated aggregated probability score by accumulating the probability score received in a current iteration of the at least one iteration to an aggregated score calculated before said current iteration such that in each iteration said aggregated probability score is increased by an amount of said probability score received in the current iteration (“If the information obtained does not meet a threshold or criteria, or if there is a different threshold for unusual activity, the drone can analyze the situation and determine an appropriate location or path to follow in order to obtain additional information to increase the confidence values.” see para.37, lines 14-19);, and 
initiating another iteration in case the aggregated probability score does not exceed a certain threshold; and outputting the face classification for use by at least one face recognition based system (If the confidence value does not meet the minimal threshold, the drone determines an appropriate location or path to follow in order to obtain additional information to increase the confidence values; see fig.5B and para.37; “For example, a view of a person from the front, where the face is visible, may provide the highest level of confidence for a human object where a view from the side might be the optimal location for a bicycle, such that it may be desirable to obtain multiple views, or at least move around an object of interest until a minimum confidence level is obtained.”; see para.39).”

It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Cuban into the teachings of Myslinski to train a classifier through the iterative/multiple “views of objects from multiple angles” “until a minimum confidence level is obtained”, as taught by Cuban. Suggestion/motivation of doing so would have been to obtain a higher classification score (Cuban, see Abstract).

Regarding claim 2, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein the at least one positioning property is a member of a group consisting of: a head pose of the target person (Cuban: “a view of a person from the front, where the face is visible”; see para.39), a property of at least one potentially blocking object with respect to the target person and at least one environmental parameter affecting image capturing of the target person.

Regarding claim 3, the combination of Myslinski and Cuban discloses the computer implemented method of claim 2, wherein the optimal facial image capturing position is defined by at least one position parameter of the drone (Cuban: see para.37 lines 19-31), the at least one position parameter is a member of a group consisting of: a location of the drone with respect to the target person, a distance of the drone from the target person, an altitude of the drone with respect to the target person and a view angle of the at least one imaging sensor mounted on the drone with respect to the head pose identified for the target person.

Regarding claim 4, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, further comprising adjusting at least one operational parameter of the at least one imaging sensor based on the at least one positioning property, the at least one operational parameter is a member of a group consisting of: a resolution (Cuban: see the resolution change from fig.5A to tfig.5B ), a zoom, a color, a field of view, an aperture, a shutter speed, a sensitivity (ISO), a white balance and an auto exposure.

Regarding claim 5, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein the at least one machine learning model is based on a neural network (Cuban: DNNs, see para.25).

Regarding claim 6, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein the face classification is done locally at the drone (Myslinski: para.222 lines 51-59).

Regarding claim 7, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein at least part of the face classification is done by at least one remote system connected to the drone via at least one network to receive the at least one image captured by the at least one imaging sensor mounted on the drone (Cuban: see drone 402 and drone 408 of fig.4A and para.34 lines 1-18).

Regarding claim 8, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, further comprising initiating a plurality of iterations to capture a plurality of facial images depicting the face of the target person from a plurality of view angles to form an at least partial three dimensional (3D) representation of at least part of a head of the target person (Cuban: obtain three-dimensional data; see para.35 lines 14-19).

Regarding claim 13, the claim is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

7.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 2019/0055019, hereinafter “Myslinski”) in view of Cuban et al (US 2018/0259960, hereinafter “Cuban”) and in view of Murray et al (US 2018/0144
302, hereinafter “Murray”).

Regarding claim 9, the combination of Myslinski and Cuban does not explicitly disclose, the face recognition based system is an automated delivery system using the face classification for authenticating an identity of the target person for delivery of goods to the target person. However, in the same field of endeavor, Murray teaches: the face recognition based system is an automated delivery system using the face classification for authenticating an identity of the target person for delivery of goods to the target person (“the drone is configured to obtain an image of the individuals in front of the drone and compare, using facial recognition submodules of the authentication module 310, the image of the intended recipient from the intended recipient profile”; see para.44). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Murray into the teachings of the combination of Myslinski and Cuban---using a drone to delivery a package to a recipient and using the drone to authenticate the recipient, as taught by Murray, in order to user a drone to ship goods to customers (Murray, see para.1).

Regarding claim 10, the combination of Myslinski, Cuban, and Murray discloses the computer implemented method of claim 9, further comprising initiating the at least one iteration for recognizing the target person in correlation with the goods at a time of delivery (Murray, see para.44).

Regarding claim 11, the combination of Myslinski, Cuban, and Murray discloses the computer implemented method of claim 10, further comprising a location of the target person where the at least one image is captured for recognizing the target person is different form the location of the target person during the time of delivery (Murray, see para.44).

Regarding claim 12, the combination of Myslinski, Cuban, and Murray discloses the computer implemented method of claim 9, further comprising instructing the drone to initiate at least one additional authentication sequence which is a member of a group consisting of: manual signature of the target person, a biometric authentication of the target person (Murray, see para.44).

Response to Arguments
8.	Applicant’s arguments, with respects to claims 1 and 13, filed on ***, have been fully considered but they are not persuasive.

On pages 5-7 of applicant’s response, Applicant submits:
“Applicants contend that Cuban does not teach "aggregated probability score".”
“Definition of aggregate
1: to collect or gather into a mass or whole
2: to amount to (a whole sum or total)”
Further, applicant gives the following example to support the allegation:
“According to Cuban: 
Following view 1 - confidence score of view 1 is 4 - not satisfying the threshold. Move to view 2. 
Following view 2 - confidence score of view 2 is 2 - not satisfying the threshold. Move to view 3. 
Following view 3 - confidence score of view 3 is 7 - satisfying the threshold + person authenticated. (View 3 is an optimal view).

According to an example of the claimed invention: 
Following view 1 - confidence score of view 1 is 4 - not satisfying the threshold. Move to view 2. 
Following view 2 - confidence score of view 2 is 2, the aggregated confidence score is 4+2=6 - satisfying the threshold. Person authenticated.”


The examiner respectfully disagrees with the arguments for at least the following reasons. In the first instance, applicant’s specification does not exactly point out what “an aggregated probability score” means. Paragraph [0050] of the specification discloses “the probability score computed in a plurality of iterations may be aggregated to produce an aggregated probability score which may be compared against the threshold.” Paragraph [0109] discloses “the face recognition app 220 and/or the ML model(s) may aggregate the probability score computed in a plurality of iterations of the process 100, i.e., based on facial images captured by the imaging sensor(s) 216 from a plurality of optimal image capturing positions estimated by the face recognition app 220 in the plurality of iterations.” As such, as realized by applicant, “aggregate” possesses its “plain meaning” and refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art. Therefore, the term “aggregate” cannot be interpreted as a mathematical “plus” (or “+”), but instead means “gather together” or “amount to a whole” as defined by dictionaries. According to the specification, see Paragraph [0050] and Paragraph [0109], based on the broadest reasonable interpretation (BRI), “an aggregated probability score” means a single score which is selected from among “a plurality of iterations” and is greater than both of previous scores and a predetermined threshold. Therefore, Applicant errors in the interpretation of “aggregate” as a “PLUS (+)”. In the second instance, as recognized by applicant and explained in the rejections of the claims, Cuban teaches that the drone may take multiple/iterative processes/flies from different angles to gather additional images for obtaining a higher confidence face recognition value, as recited in the claims. Thus, applicant’s arguments are unpersuasive. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/21/2022